Title: To George Washington from Warner Mifflin, 12 March 1790
From: Mifflin, Warner
To: Washington, George



Respected Friend
William shotwells, 12th of 3rd 1790

Majestracy being an ordinance of God, I desire to revere it as such, and where the sword thereof is held up for a Terror to evil doers, and a Praise, to those who do well, Then is goverment a blessing to mankind, and no doubt but the blessing, Protection, and Preservation of the Almighty, by whom Kings reign and Princes only are enabled to decree justice will be witnessed—And a hope is with me that thou as the first Majestrate of this Nation art sensable thereof and desirous to be thus guided, May thou be earnest in solisitation, for renew’d supplies of his superior wisdom to guide thee aright, I see thou hast abundant need thereof indeed, even so much that it appears to me the safety of this Nation depends greatly thereon—Surely I doubt not but the Almighty is able to do more than we can forsee, or concieve, Yet in all human Probability were he in the dispensation of his Providence to call thee hence at this time it looks to me that our Situation might be deplorable—That I concieve we as a people are under strong obligations to pray for thee, as this is the weapon we must use of to thy aid, and by our influence endeavour in our neighbourhoods to attach the People to thee, and the Goverment, and promote Harmony and concord, thus much I believe thou may be assured of from the People called Quakers.
And as our society so lately presented thee an Address agreed on when perhaps there were between 8 & 10 hundred Members present which Address I believe was resulted in the fear of the supream Ruler of the Universe & I have faith to believe receiv’d the Approbation of his Holy spirit in our Hearts—And there was no doubt but thou would receive it in the manner intended by us and not a thing of course or a mear form.
This having been the case we thought it less necessary to wait on thee on our coming to this City on a deputation from same body to present, an address to the senate, and house of representatives respecting the Oppressed Affricans, tho I was some uneasy in not doing it, and should not have continued here so

long without had it not been for the short interview we had with thee, when I a little oppen’d the Nature of our embassy.
And notwithstanding I cannot say I feel it as a duty incumbant on me or I should have proceeded therein, yet I feel a strong desire to have a private interview with thee—but I feel a care on this head least making such Visits too cheap might in any sort lesson the Authority of the Majestrate which I desire to preserve—And I wish thy table may in no⟨wise⟩ tend to this; a word to the wise is sufficient—I therefore just hint in the freedom now felt this much and if thou saw cause to open the way thereto should I believe freely imbrace the oppertunity as I have a strong inclination there⟨fore⟩ yet should not think hard if it did appear in thy view best not to give it—If thou thought well a line handed next door; to the french consuls would come readily to me, or any way that was agreeable to thee—Under an Affectionate regard that I feel toward thee and thy consort also at this time I conclude thy real Friend

Warner Mifflin

